Citation Nr: 1601120	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-10 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to an initial rating higher than 20 percent for a lumbar spine condition.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and July 2011 rating decisions rendered by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination for his spine in May 2011.  The examination report notes that the Veteran had degenerative disc disease of the cervical spine.  Ultimately, the examiner concluded that the Veteran's cervical spine disability was "not service connected and not associated with his military service" and "not secondary to his lower back condition."  As rationale, the examiner stated that there was no indication the Veteran had any complaints pertaining to his cervical spine in service and that it was more likely than not that the current neck disability was directly related to his post-service broken jaw, which required surgery and fixation.  The examiner's opinion is inadequate because he did not provide any rationale as to why he believed that the Veteran's degenerative disability of his cervical spine was related to a broken jaw.  As a result, a remand is necessary to provide the Veteran a new VA examination for his cervical spine complete with an adequate etiological opinion.  

Additionally, the Board notes that following the July 2011 rating decision which granted service-connected for a lumbar spine disability and assigned an initial 20 percent rating, the Veteran submitted a January 2012 statement indicated that he sought an even higher rating for this disability.  This represents a timely notice of disagreement (NOD) under 38 U.S.C.A. § 7105.  Appellate review was properly initiated and the RO was then obligated to furnish the Veteran a Statement of the Case (SOC).  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.26 (2015); see Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any outstanding VA treatment records and associate them with the claims file.

2. Then, schedule the Veteran a new VA examination for his cervical spine.  The claims file must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed.  The examiner should note all past diagnoses of the cervical spine, including degenerative disc disease, and confirm whether the Veteran currently has each disability. 

For each cervical spine disability diagnosed, the examiner is requested to respond to the following:

* Is it at least likely as not (50 percent or greater probability) that the Veteran's disability incepted in, or was otherwise caused by, his active duty service, to include his documented motor vehicle accident in August 1986 that resulted in low back pain?

* Alternatively, is it at least likely as not (50 percent or greater probability) that the Veteran's disability was caused or aggravated by his service-connected lumbar spine disability?

The examiner must include a detailed rationale for the conclusions/opinions generated, including citations to the medical evidence and lay testimony of record.  

3. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Issue a statement of the case (SOC) addressing the issue of entitlement to an initial rating higher than 20 percent for a lumbar spine disability.  The RO should return these issues to the Board only if the Veteran timely files a substantive appeal.

5. After completing any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a cervical spine disability.  If any benefit sought in connection with the remanded claim is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations and consideration of all new evidence submitted and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




